Title: From George Washington to Colonel Silvanus Seely, 6 August 1780
From: Washington, George
To: Seely, Silvanus


					
						sir
						Verplank’s point [N.Y.] Augt 6th 1780
					
					I just now received Your Letter of the 4th. I wish You to use your best exertions to collect the remainder of the Militia at Morris Town, where they will continue till You hear further from me. I shall however be glad to hear from You from time to time, and of the numbers that come in,

as I shall from this information be better able to direct their march & further destination. I am Sir Yr Most Obedt st
					
						G. Washington
					
				